Per Curiam.

The Court of Appeals was in error in rendering final judgment after reversing the judgment of the trial court on the weight of the evidence. Its sole function was to set aside the judgment and remand the cause for a new trial. In re Adoption of Cassada, ante, 368. Therefore, the judgment of the Court of Appeals is reversed, and the cause is remanded to the Court of Common Pleas for further proceedings.

Judgment reversed and cause remanded.

Weygan-dt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.